Sanders, J.
(concurring in part, dissenting in part) — At issue is the meaning and application of a single sentence in the Fair Campaign Practices Act:
No employer or other person or entity responsible for the disbursement of funds in payment of wages or salaries may withhold or divert a portion of an employee’s wages or salaries for contributions to political committees or for use as political contributions except upon the written request of the employee.
RCW 42.17.680(3).
*651The problem, is certain school districts withheld union dues from teachers’ salaries, turned those dues over to the Washington Education Association (WEA), which, in turn, made contributions to political candidates and committees of its choice absent prior written approval of the employee. The WEA claims this provision of the act is inapplicable to it because it is not “responsible for the disbursement of funds in payment of wages.” RCW 42.17.680(3). The majority agrees with the claim that the WEA is outside the act, and so do I. Therefore I agree the trial court’s dismissal of the WEA should be affirmed. All concede, however, school district employers fall within the scope of the act.
Dismissal of the WEA does not relieve school district employers of their responsibility to comply with this law. Rather the districts contend they have complied, asserting their responsibility is limited by the statute to assure the immediate direct payee of the deduction (here, the WEA) is not itself a candidate or political committee. It is out of their department what that payee actually does with the money, they argue. The trial court agreed with this “snapshot” approach, dismissing the districts from this suit on that basis.
Although I commend the districts’ argument for its simplicity, and recognize any requirement that an employer be held responsible to “follow the money” Watergate-style99 may impose an unwanted burden on the employer, this is after all a policy argument for the electorate, not this court. Our job, absent constitutional objection, is to read the statute and apply its plain language, letting the chips fall where they may. And if the language is ambiguous, it is our duty to resolve the ambiguity in accordance with our previously established rules of statutory construction, and then apply the law impartially.
*652Plain language of initiative
We begin (and I would prefer to end) our analysis with the plain language of the enactment: “In interpreting [an initiative] we must look to the voters’ intent and the language of the [initiative as the average informed lay voter would read it.” In re Estate of Hitchman, 100 Wn.2d 464, 467, 670 P.2d 655 (1983).
Subsection 680(3) of this statute plainly prohibits withholding, absent consent, of any portion of wages or salary “for contributions” or “for use as political contributions.” The employers’ argument is the strongest when it comes to the “for contributions” language as that could be construed to connote a directness or immediacy associated with the payee, i.e., the deduction is not made “for contributions” but for union dues.
However the “for use as” language would pertain to how the money is used once it goes wherever it is going. As the statute does not define “use” in this context, we look to the plain and ordinary meaning of the word as found in a dictionary. State v. Bolar, 129 Wn.2d 361, 366, 917 P.2d 125 (1996). As even small school children know, to “use” something is to put it to “a particular service or end.” Webster’s Third New International Dictionary 2523 (1981). The dictionary tells us further “use” involves “a sense of a useful or valuable end, result, or purpose.” Id. Therefore to determine how the withheld money is “used” in this context we must be mindful of its end, result, or purpose, which means we must follow it to its destination.
Further support for this proposition is found in our recent decision in State v. Batten, 140 Wn.2d 362, 997 P.2d 350 (2000). There we considered what it means to have “used” a motor vehicle in the commission of a felony, and decided the plain and ordinary meaning of “used” gleaned from Webster’s Third New International Dictionary 2524 (3d ed. 1966) is “ ‘employed in accomplishing something.’ ” State v. Batten, 140 Wn.2d at 365 (quoting State v. Batten, 95 Wn. App. 127, 129, 974 P.2d 879 (1999)). Defining *653“used” in this, way we held the defendant used his car in the commission of a felony (possession of narcotics and a firearm) when he employed his vehicle not to drive, but to store and conceal his felonious accoutrements. Employing this definition, that “use” means employed to accomplish something, we can safely say that to determine how withheld dues are “used” we must look to the “something” in furtherance of which they are “employed,” i.e., political contributions. Moreover, since criminal statutes are strictly and narrowly construed, the same term when used in this civil statute must mean at least as much as it means in the criminal context.
Although there is some claim in this record that the WEA did not actually use the particular money obtained from mandatory dues, but rather preexisting reserves, for political purposes, there is also evidence in this record which would support the opposite view. However under the summary judgment rule, CR 56, all facts must be construed most favorably to the nonmoving party. Such approach should therefore control our disposition here in favor of the appellants.
Notably the trial court did not base its dismissal on a contrary view of the facts. Rather the trial court endorsed the districts’ “snapshot” analysis which absolves the employer of any responsibility for what his payee does with the money as a matter of law. But based on the plain language of this statute, I disagree.
What is truly inexplicable about the majority opinion is that it also disagrees with this “out-of-my-department” approach. Indeed the majority cautions that an employer is absolved from liability only if “the employer is not made aware of the specific intended use of the funds . . . .” Majority at 635. The majority thus rejects the core of the employers’ argument that how these funds are ultimately used is irrelevant, and thus equally rejects the basis of the trial court’s summary dismissal. But it affirms that dismissal nonetheless!
*654I submit the majority cannot sustain its affirmance, even under its own theory, unless it finds neither fact nor inference in this record that the employer knew or reasonably should have known that at least a portion of these mandatory deductions would end up in political campaign coffers.100 But I think it is fairly obvious they would, for the following reasons.
First, these employers do not even deny knowledge about the ultimate political destination of these funds. Rather they have litigated this case on the theory that they have no responsibility beyond the immediate payee. Br. of Resp’t School Districts at 10-11. That is the same position taken by the WEA. Br. of Resp’t Educational Ass’n at 24-25.
Second, the WEA makes no bones about its continued and historical involvement in political campaigns. The WEA tells us such involvement is necessary and appropriate to facilitate the interest of its members. No apologies made.
Third, public records demonstrate that the WEA in fact donates to political candidates and campaigns. For example, a simple glance at the Public Disclosure Commission’s list of “Major Contributors to Ballot Issues” (dated Jan. 13, 1997), which is a public record available to any school district, discloses substantial general budget amounts devoted to political purposes. Said document alone shows a total of $713,841 was contributed in 1996 by the WEA to defeat Initiatives 173 and 177 allowing for school vouchers and charter schools. Clerk’s Papers (CP) at 168.
*655Fourth, by law, mandatory payroll deductions for agency shop fees (for employed nonunion members) payable to the union may not include money to be contributed by the union for pohtical purposes; whereas there is no such per se restriction on dues from union members. RCW 42.17.760.101 (The WEA even argues in its brief that teachers who do not approve of WEA pohtical expenditures could avoid their proportional contribution by resigning from the union and thereby subjecting themselves to reduced withholding of agency fees which could not be used for pohtical purposes. Response Br. of Resp’t Educational Ass’n at 6.) Therefore, by logical inference, the employer is on notice that the difference between agency fees and union dues is probably attributable to pohtical use.
Fifth, employers may have received actual notice of how these mandatory deductions would be used for political purposes from affected employees and others. (To comply with the majority opinion this is all a potential future plaintiff need do.) For example, the school districts’ payroll officers received a memorandum from the WEA in the summer of 1994 alerting them that to compensate for the loss of mandatory WEA-Political Action Committee dues the new deduction would be called “Pohtical Education.” CP at 151. This none-too-subtle new moniker put school districts on notice as to what use such funds were destined.
It is a reasonable inference from the combination of these facts that the school districts had actual, or at least constructive, knowledge of the political use of the payroll deductions. Granted, knowledge may be a question of fact; however, it is a material one that would preclude summary judgment and require reversal.
Notwithstanding, I can find no requirement for actual knowledge in the plain language of this statute and would not invent one from the bench. Under the plain language *656of this statute the buck stops with the employer who must take responsibility for the ultimate misappropriation of any portion of wage deductions contrary to law. Perhaps the employers would be well advised to make some reasonable inquiry, or take some reasonable precautions by contract or other device with its payees; however, that is up to them, not this court.
Liberal construction if ambiguity is found
Although I find no ambiguity in this statute, even if there were one the result would he no different.
First, this chapter of the revised code is “intended to be remedial and shall be liberally construed . . . .” RCW 42.17.945; see also RCW 42.17.010(11).
This liberal construction mandate means the coverage of the Act’s provisions must be liberally construed and its exceptions narrowly confined. Vogt v. Seattle-First Nat’l Bank, 117 Wn.2d 541, 552, 817 P.2d 1364 (1991).
The intent of the people in enacting Initiative 134, which we must effectuate, is found in the statute itself.
Senate Republican Campaign Comm. v. Public Disclosure Comm’n, 133 Wn.2d 229, 247-48, 943 P.2d 1358 (1997) (Johnson, J., dissenting).
I think a liberal construction of the statute is inconsistent with the employers’ position because in effect the employers’ view would allow an employee’s money to be put to a political use without his consent and against his wishes so long as the contribution to a political campaign is washed through a middleman. Based on the text at issue I think the electorate was attempting to achieve that noble principle well stated by no less than Thomas Jefferson: “[T]o compel a man to furnish contributions of money for the propagation of opinions which he disbelieves, is sinful and tyrannical. . . .”102 But this principle is defeated by a money laundering scheme such as we have here.
*657The majority puts weight on the administrative regulation adopted by the Public Disclosure Commission to support its view. However read literally the regulation requires a written authorization prior to a wage deduction “[f]or use, specifically designated by the contributing employee, for political contributions to candidates for state or local office . . . .” WAC 390-17-100(l)(b).103 Therefore if money from a mandatory wage deduction is applied “for use” as a political contribution without the employee’s consent, then we are back where we started in our analysis.
On the other hand, if we construe the regulation to mean unauthorized deductions may be “used” for political contributions without any legal liability (even with employer knowledge of the ultimate intended political recipient), then the regulation narrows the scope of the statute even as construed by the majority. In such a situation the statute must control because it is axiomatic that administrative rules or regulations cannot amend or change legislative enactments. See, e.g. Department of Ecology v. Theodoratus, 135 Wn.2d 582, 600, 957 P.2d 1241 (1998).
Injunctive relief
Amicus Foundation for Campaign Finance Compliance argues that even if a prior violation of the act has not been *658made out, RCW 42.17.390(6) vests authority in the court to enjoin “any person to prevent the doing of any act herein prohibited . . . .”
Only a snapshot, “its-out-of-my-department,” approach urged by the employers which absolves them of any responsibility — even upon actual knowledge that mandatory deduction money will be used for political purposes— would save the school districts from ongoing, or future, violations of subsection 680(3). Now, if not then, it is patently obvious to anyone of educable age that the WEA will continue to use dues money for political purposes in the future just as it has in the past. Therefore future unauthorized deductions from employee salaries for political use cannot be justified under the pretense that the employer did not know what was going on, at least short of some overt change in WEA policy. Thus if we are to do anything to maintain the efficacy of the initiative process in lieu of outright judicial repeal of this section of the initiative, a remand to at least consider the propriety of injunctive relief is amply justified.
After all, this case started after the WEA contributed $713,841 to the political committees opposed to the school voucher and charter schools initiatives in 1996 (1-173 and 1-177) (CP at 168), and it seems very likely the WEA will be active on behalf of candidates and ballot measures in the coming election year as well. The WEA may certainly continue these activities insofar as they are otherwise lawful; however, to fulfill the purposes of this initiative, mandatory deductions from member salaries must be accompanied by signed authorizations from the affected employees if employers are to comply with the law, even as the majority sees it. Our duty is to protect the rights of these employees under this initiative enactment until or unless the legislature sees fit to amend or repeal it.
It is not our prerogative to substitute our will for that of the electorate, short of constitutional violation — nor do I think it is appropriate for our majority to defeat the *659language and purpose of this initiative which our fellow citizens have adopted.
For these reasons I concur in part and dissent in part.

One recalls Deep Throat’s advice to Woodward and Bernstein to “follow the money.” All the President’s Men (Warner Bros. 1976).


Justice Alexander’s concurrence faults the majority for failure to define “notice” and would put a school district on notice of the political destination of funds only if the source of the information regarding the political use comes from its own employee rather than any other source, including official Public Disclosure Commission filings. I, on the other hand, find no problem with respect to the definition of “notice” (nor do I puzzle at the lack thereof) since any notice requirement is an invention of the majority, as the term is conspicuous in its absence from either the statute or regulation. Moreover if we are to judicially impose a knowledge predicate without statutory basis I can conceive of no reason that knowledge can be obtained only from an employee rather than some other (potentially more reliable) source. There is no rational basis to believe official public records filed by the WEA with, say, the Public Disclosure Commission, indicating the political destination of its funds, is less reliable than the scuttlebutt of a district employee “who claims he or she is a member of the WEA and privy to the internal workings of the association . . . .” Concurrence at 641.


 A labor organization may not use agency shop fees paid by an individual who is not a member of the organization to make contributions or expenditures to influence an election or to operate a political committee, unless affirmatively authorized by the individual.


Everson v. Board of Educ., 330 U.S. 1, 28, 67 S. Ct. 504, 91 L. Ed. 711, 168 A.L.R. 1392 (1947) (Rutledge, J., dissenting), quoted in. “ ‘A Bill for *657Establishing Religious Freedom,’ enacted by the General Assembly of Virginia, January 19, 1786. See 1 Randall, The Life of Thomas Jefferson (1858) 219-220; XII Hening’s Statutes of Virginia (1823) 84.” Id. at 28 n.1.


 WAC 390-17-100. Contribution withholding authorizations. (1) For purposes of RCW 42.17.680(3), all political contribution withholding authorizations existing on or before January 1, 1993, will expire no later than December 31, 1993. Beginning January 1, 1994, each employer or other person who withholds or otherwise diverts a portion of wages or salary of a Washington resident or a nonresident whose primary place of work is in the state of Washington.
(a) For the purpose of making one or more contributions to any political committee required to report pursuant to RCW 42.17.040, [42.17].050, [42.17].060 or [42.17].090 (l)(k), or
(b) For use, specifically designated by the contributing employee, for political contributions to candidates for state or local office is required to have on file the written authorization of the individual subject to the payroll withholding or diversion of wages.